Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 1 of 9




               Declaration of Counsel
                                               Exhibit A
        Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 2 of 9
         Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA

    RANDALL MENGES,
                              Plaintiff,

         v.                                Case No. 9:20-cv-178-DLC

    AUSTIN KNUDSEN, Attorney
    General of the State of Montana1;      JOINT STATEMENT OF
    GARY SEDER, Bureau Chief of the        STIPULATED FACTS
    Montana Crime Information
    Bureau; and SARA MALIKIE, Head
    of the Sexual and Violent
    Offenders Program for the
    Missoula County Sheriff’s Office,
    each in their official capacities,
                             Defendants.



The parties submit this joint statement of stipulated facts that are

admitted and require no proof:

        1.    In 2005, the Montana legislature enacted House Bill 49,

requiring a person to register for “any violation of a law of another state

. . . for which the offender was required to register as a sexual offender

after an adjudication or conviction.” House Bill 49 was codified at

Montana Code Annotated § 46-23-502(9)(b).



1Austin Knudsen is substituted for former Attorney General Tim Fox. Fed.
R. Civ. P. 25(d).
      Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 3 of 9
       Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 2 of 8



     2.    After a local registering agency receives an offender

registration packet pursuant to Montana law, the agency forwards that

packet to the Sexual or Violent Offender Registration Unit with the

Division of Criminal Investigation (SVOR). SVOR then reviews the

registration packet. As part of the review, SVOR compares the name of

the offender with the SVOR database to ensure a record does not

already exist for the offender. Upon verification of a new record, SVOR

completes a criminal history query in the Criminal Justice Information

Network/National Crime Information Center database.

     3.    If SVOR learns that an offender is required to register in

another state, the offender is automatically required to register in

Montana regardless of the specifics of the underlying conviction. SVOR

then enters the offender into the Montana State Registry and the

National Sexual Offender Registry (NSOR) in the National Crime

Information Center (NCIC).

     4.    If an offender does not have a tier-level designation, the

offender is treated as a level 1 offender, the lowest level, for purposes of

the statutory scheme.
      Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 4 of 9
       Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 3 of 8



     5.    If an offender is not required to register in another state,

SVOR forwards the offense conduct or police report and judgment to the

Montana Attorney General’s Office to determine whether the offense is

“reasonably equivalent” to one requiring registration under Montana

law. SVOR then follows the legal department’s recommendation on

whether to require registration.

     6.    In 1993, Randall Menges lived at Pratt Ranch in Gem

County, Idaho. Pratt Ranch was a youth foster program and working

ranch for troubled young men.

     7.    Randall Menges turned 18 in October of 1993.

     8.    After he turned 18, Menges remained at Pratt Ranch to

perform ranch work.

     9.    In December 1993, Menges had sex with two 16-year-old

males who were in the youth foster program and living at Pratt Ranch.

     10.   In 1994, Menges pleaded guilty to one count of Idaho’s Crime

Against Nature statute, Idaho Code section 18-6605, related to the

December 1993 conduct.

     11.    The sole reason Menges is required to register in Montana

is the fact that Idaho requires him to register.
      Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 5 of 9
       Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 4 of 8



     12.   Upon moving to Montana, Menges was required to register

under Montana Code Annotated § 46-23-502(9)(b).

     13.   After SVOR learned Menges was required to register in

Idaho, it determined he had a duty to register in Montana. SVOR did

not consult the underlying conviction in making this determination.

     14.   At the time of registering for Montana’s Sexual and Violent

Offender Registry, Menges was required to provide to the registering

agency his name and any aliases, his social security number, his

residence information (meaning that, if at the time of registration he

regularly resided in more than one location within the same county or

municipality, all locations where he regularly resided, with one location

designated as his primary address), the name and address of any school

where he would be a student, his driver’s license number, the

description and license plate number of any vehicles he owned or

operated, and his email addresses and social media screen names.

     15.   Upon registration, the registration agency fingerprinted and

photographed Menges, and obtained a DNA sample from him.

     16.   Menges has been a registered sex offender in Montana since

December 12, 2018.
      Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 6 of 9
       Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 5 of 8



     17.   Menges left Montana to reside in Washington state in late-

March 2020.

     18.   On December 1, 2020, Menges’s Sexual and Violent Offender

Event History was marked “Non-compliant [address verification

letter].” On January 7, 2021, his Event History was marked “Non-

compliant,” and on January 11, 2021, his Event History was marked

“Compliant.”

     19.   Menges was required to leave a Boise, Idaho homeless

shelter in December 2020 because he was marked noncompliant on

Montana’s Sexual and Violent Offender Registry.

     20.   In March 2021, Menges established residency in Butte,

Montana.

     21.   He currently resides in Butte and his address on the

Registry is a Butte address.

     22.   Menges is required by statute to notify the Montana

Department of Justice within three business days of any changes in his

residence, employment, or student status.
        Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 7 of 9
         Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 6 of 8



        23.   Menges is required to notify the Montana Department of

Justice if he leaves the county where he is registered for more than 10

days.

        24.   Menges is required to pay the costs associated with

registration. The costs associated with registration in Missoula County

are $15. There are no costs associated with registration in Butte-Silver

Bow County.

        25.   The Department of Justice mails a registration verification

form to Menges each year. Within 10 days after receipt of the form,

Menges must complete and return the form.

        26.   Ten years after registration, Menges can petition for an

order relieving him of the duty to register under Montana Code

Annotated § 46-23-506(3)(b).

        27.   If Menges fails to register, verify his registration, or keep his

registration information current, he faces a felony punishable by up to

5-year imprisonment and $10,000.

        28.   If SVOR received information that Menges is no longer

required to register in Idaho or another state, SVOR would forward this
      Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 8 of 9
       Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 7 of 8



information to the Montana Attorney General’s Office for review and

would follow the recommendation of the legal department.

     29.    Austin Knudsen is the Attorney General of Montana.

     30.    Gary Seder is the Bureau Chief of the Montana Crime

Information Bureau.

     31.    The Crime Information Bureau is responsible for

administering and maintaining Montana’s Sexual or Violent Offender

Registry.

     32.    In addition to maintaining the online registry, the Crime

Information Bureau is also the state agency that disperses information

about the registry to the public.

     33.    Sara Malikie (now Jessop) runs the Sexual and Violent

Offenders Program for the Missoula County Sheriff’s Office.




Dated: March 29, 2021                   Respectfully submitted,


/s/ Matthew Strugar                   AUSTIN KNUDSEN
Matthew Strugar                       Montana Attorney General
(pro hac vice)                        215 North Sanders
Law Office of Matthew Strugar         P.O. Box 201401
3435 Wilshire Blvd., Suite 2910       Helena, MT 59620-1401
Los Angeles, CA 90010
                                      By: /s/ Hannah Tokerud
T: (323) 696-2299
     Case 1:20-cv-00452-BLW Document 71-2 Filed 04/06/21 Page 9 of 9
      Case 9:20-cv-00178-DLC Document 33 Filed 03/29/21 Page 8 of 8



matthew@matthewstrugar.com                 HANNAH E. TOKERUD
                                           Assistant Attorney General
Elizabeth K. Ehret                         Counsel for Defendants
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Attorneys for Plaintiff
